Citation Nr: 0832709	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-20 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
major depression and post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling from May 7, 2001, to October 3, 
2002, and as 50 percent disabling from July 31, 2003.

2.  Entitlement to an increased initial disability rating for 
patellofemoral degenerative joint disease of the right knee, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased initial disability rating for 
patellofemoral degenerative joint disease of the left knee, 
currently rated as 10 percent disabling.

4.  Entitlement to an effective date prior to July 31, 2003, 
for the award of service connection for patellofemoral 
degenerative joint disease of the left knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
February 1996, and from October 2002 to July 2003.  This case 
is before the Board of Veterans' Appeals (Board) on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas and Nashville, 
Tennessee.  Jurisdiction over the claims folder was most 
recently with the Nashville RO.  

The veteran filed claims of service connection for 
depression, right knee disability and left knee disability in 
May 2001 prior to her second period of active service.  These 
were denied by the RO initially but in July 2002 the RO 
granted service connection for the right knee disability and 
depression.  The veteran perfected an appeal of these issues 
following her second period of service.  However, as to the 
denial of service connection for the right knee disability, 
she did not perfect an appeal.  Her statement received in 
August 2003 served as a new claim for that benefit, which was 
thereafter granted by the RO with an effective date of July 
31, 2003.


FINDINGS OF FACT

1.  From May 7, 2001, to October 3, 2002, the veteran's 
depression and PTSD were manifested by not more than mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

2.  From July 31, 2003, the veteran's depression and PTSD 
have been manifested by occupational and social impairment 
that most nearly approximates deficiencies in most areas.

3.  The veteran's patellofemoral degenerative joint disease 
of the right knee is manifested by limitation of flexion; 
flexion is not limited to less than 45 degrees.

4.  The veteran's for patellofemoral degenerative joint 
disease of the left knee is manifested by limitation of 
flexion; flexion is not limited to less than 45 degrees.

5.  Entitlement to service connection for a left knee 
disability was denied in an unappealed rating decision dated 
in September 2001; a new claim of entitlement to service 
connection for left knee disability was not received prior to 
July 31, 2003.

6.  The veteran's service-connected disabilities, depression 
and PTSD rated at 70 percent, and left and right knee 
disabilities, each rated 10 percent, are sufficient to 
preclude her from securing or following any form of 
substantially gainful employment consistent with her 
education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for depression and PTSD, for the period from May 
7, 2001, to May 3, 2002, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  From July 31, 2003, the criteria for a 70 percent 
disability rating, and no more, for depression and PTSD, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2007).

3.  The criteria for a disability rating higher than 10 
percent for patellofemoral degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5259, 5260, 5261 (2007).

4.  The criteria for a disability rating higher than 10 
percent for patellofemoral degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5259, 5260, 5261 (2007).

5.  The criteria for an effective date earlier than July 31, 
2003, for the grant of service connection for patellofemoral 
degenerative joint disease of the left knee are not met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.150, 
3.151, 3.155, 3.400 (2007).

6.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks higher ratings for her depression and PTSD, 
and her knee disorders.  She also contends that the effective 
date for service connection for her left knee disability 
should be prior to July 31, 2003.  Finally, she contends that 
her disabilities combine to render her unemployable.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that the veteran was provided appropriate 
notice in a letter mailed in June 2001, related to the 
initial claims for service connection for the right knee 
disability and depression, as well as in additional letters 
in March 2005 (2 letters) which addressed service connection 
for PTSD and the right knee disability, and June 2007 for 
TDIU.  Although notice with respect to the disability-rating 
and effective-date elements of the claims was not provided 
until September 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical treatment records have been 
obtained.  The veteran has not identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of her claims.  The Board is also unaware 
of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Disability Ratings

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

PTSD is rated under Diagnostic Code 9411, which reads as 
follows:

100% Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and 
social relationships.

30% Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Analysis

The veteran filed a claim for service connection for 
depression and bilateral knee disability in May 2001.  
Service connection for these disabilities was denied in a 
September 2001 rating decision.  The veteran filed a notice 
of disagreement in December 2001.  In July 2002, the RO 
granted service connection for depression and a right knee 
disorder, and assigned a 10 percent rating for each, 
effective from May 7, 2001.  The RO continued the denial of 
service connection for left knee disability.  Notice of this 
decision was mailed to the veteran on August 19, 2002.  She 
was called to active duty in October 2002.  In August 2003, 
she filed what was considered a notice of disagreement with 
the 10 percent ratings for depression and the right knee.  
The RO issued a statement of the case in March 2004 covering 
these issues and service connection for the right knee.  The 
RO subsequently informed the veteran that it inadvertently 
included the left knee, but there was no timely appeal for 
that issue.  The veteran's August 2003 statement was not a 
timely appeal of the denial of service connection for the 
left knee disorder.  Instead, the RO interpreted the August 
2003 statement as a claim to reopen the claim for service 
connection for left knee disorder.  Service connection was 
granted based on that claim, and a 10 percent rating was 
assigned effective from July 31, 2003, the date following the 
veteran's most recent separation from service.  Service 
connection was granted for PTSD and that was combined with 
depression in a May 2007 rating decision, and the rating was 
increased to 50 percent, effective from July 31, 2003.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to any of the disabilities.

Depression and PTSD

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

For the initial period from May 7, 2001, to October 3, 2002, 
the veteran's psychiatric disability does not warrant a 
rating in excess of 10 percent.  The veteran at that time was 
working full time as a deputy clerk for her local district 
court.  She reported in a psychiatric examination in May 2002 
that she had been working at that job for the last 3 years, 
that she liked the job, and that she got along with 
coworkers.  She stated her duties involved answering calls 
and doing background checks.  She reported receiving good job 
evaluations and having good attendance.  She reported she 
went to church regularly.  She had been in 3 abusive 
marriages.  

Mental status evaluation revealed that her mood was initially 
euthymic but she became tearful when discussing events in 
service.  She admitted to intrusive thoughts about the rape 
during service.  The mental status examination was otherwise 
unremarkable.  The diagnoses were major depressive disorder 
and rule out PTSD.  Her GAF score was 65 at present and 65 
over the past year.  Moderate impairment of social 
functioning and minimal impairment in occupational 
functioning were noted.   

The veteran was in service from October 2002 until the end of 
July 2003.  

The Board finds that the record prior to October 2002 does 
not support a higher initial rating for depression and PTSD.  
Although the veteran did have psychiatric symptoms, she 
maintained employment at a court house and reported job 
satisfaction along with positive interactions.  She did not 
allege or demonstrate more than mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
There was no evidence of intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Therefore, 
an increased rating is not warranted during that time period.

For the period beginning July 31, 2003, the Board finds that 
the social and occupational impairment from the veteran's 
PTSD more nearly approximates the criteria for a 70 percent 
rating than those for a 50 percent rating.  Reports of VA 
examinations in November 2006 and December 2007 are replete 
with references to the veteran's preoccupation with her rape 
experience and sexual harassment in service.  Her social 
history is characterized by multiple failed relationships 
which ended due to alleged abuse.  Multiple health care 
providers, both private and VA, have attributed her problems 
to PTSD and depression related to service.  Although GAF 
scores were 51 on both examinations (which were performed by 
the same doctor), treatment records reflect GAF scores as low 
as 45 during this time period.  Examination reports and 
treatment records reflect extreme anxiety and a near 
inability to function affectively around men due to intrusive 
thoughts of the assault.  She has been described as 
disheveled on occasion.  Treatment records show that in 
September 2007 she had become increasingly isolated and 
reported keeping to herself to avoid losing control.  She was 
confused as to her medications.  

Overall, the Board finds that the evidence is in equipoise as 
to whether the veteran's disability warrants an increased 
rating.  As such, the Board will resolve reasonable doubt in 
the veteran's favor and grant a 70 percent rating for 
depression and PTSD, effective July 31, 2003.  None of the 
evidence shows that the veteran experiences any of the 
symptoms associated with a 100 percent rating.  In the 
Board's opinion, the social and occupational impairment from 
the psychiatric disability does not more nearly approximate 
the total impairment required for a 100 percent rating.  

Knees

The veteran is seeking an increased disability rating for her 
service-connected right and left knee disabilities, which are 
each currently evaluated as 10 percent disabling under 
Diagnostic Code 5260.  

Following its review of the record, the Board has concluded 
that neither knee disability warrants more than a 10 percent 
rating.

The right knee has been productive of slightly more 
subjective pain.  However, both knees have repeatedly 
demonstrated range of motion from 0 degrees of extension to  
120 degrees of flexion.  The relevant treatment records and 
examination report for the period prior to the veteran's 
second period of service, as to the right knee, show minimal 
complaints and manifestations.  No range of motion or 
instability was shown that would warrant an increased rating.  
Thus, the preponderance of the evidence is against an 
increased or separate rating for the right knee prior to the 
second period of service.  

During VA examination of the left knee in June 2005, the 
veteran reported that she had knee pain during her first and 
second period of service.  Examination revealed no 
instability.  Range of motion of the left knee was 0 to 140 
degrees.  There was no increased pain or limitation based on 
repetition of motion.  X-rays were unremarkable and showed no 
degeneration.  There was no effusion, erythema or warmth.  
There was tenderness along the patella.  The veteran reported 
that pain prevented her from exercise at this point.  She 
reported she had her office moved to a lower floor to avoid 
climbing stairs.  The examiner thought it was feasible that 
the veteran was limited by pain.  The assessment was left 
patellofemoral syndrome.

The time period following the second period of service 
relates to both knees.  A May 2006 examination report by 
Cathy M. Chapman, M.D., shows normal range of motion of the 
knees with crepitus and no synovitis.  

VA examination in November 2006 revealed complaints of pain 
but range of motion on testing was 0 to 120 degrees.  
Repetition did not cause a different result.  There was no 
instability.  Medial and lateral joint lines were nontender.  
There was no effusion.  X-rays showed no fracture, 
dislocation or bony destructive lesion.  The diagnosis was 
bilateral chondromalacia of the patella.  

At a VA examination in December 2007, the veteran reported 
swelling with excessive walking.  She reported not wearing a 
brace.  She did not experience locking.  She reported taking 
nonprescription medications such as Tylenol and Excedrin as 
needed.  The examination disclosed pain at the anterior 
aspect of each knee.  Pain was rated a 6 on a scale of 1 to 
10. Range of motion was 0 to 120 degrees.  There was no 
change with repetition.  The knee was stable but tender to 
palpation with a positive patella grind.  X-rays showed no 
fracture, dislocation or bony destructive lesion.  Joint 
spaces were well-maintained, and there was mild squaring of 
the patella pole.  The assessment was mild bilateral 
patellofemoral degenerative joint disease.  It was considered 
conceivable that the mild pain could limit function as 
described, particularly with repetition.  

VA treatment records show that the veteran underwent 
injections in her right knee in April 2008 for pain.  Prior 
to injection, right knee range of motion was 0 to 105 
degrees.  There was no laxity.  

Considering the record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for either knee.  The range of motion reported, 
the lack of X-ray evidence of arthritis, and the lack of 
sufficient limitation of motion compel a conclusion that 
neither disability warrants a higher schedular rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted a higher rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's primary complaints throughout the period on 
appeal have been pain, swelling, crepitus, and weakness.  
These are most appropriately addressed in relation to range 
of motion, as has been done.

The Board has also considered the DeLuca factors set out 
above.  These factors support the current rating and no more, 
as the veteran does not meet even the minimum requirements 
for a 10 percent rating based on limitation of motion.

The Board has considered whether more than a 10 percent 
rating is warranted for either knee disability on any other 
schedular basis, but has found none.

In particular, the Board notes that a separate rating is not 
warranted under Diagnostic Code 5258 on the basis of frequent 
episodes of locking, pain, and effusion into the joint.  

Diagnostic Code 5259 applies to semilunar cartilage and 
allows for a 10 percent rating.  The impairment contemplated 
by this diagnostic code is not separate and distinct from 
that contemplated by Diagnostic Codes 5003, 5010, 5260.  
Therefore, a separate 10 percent rating under Diagnostic Code 
5259 is precluded by 38 C.F.R. § 4.14.

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with each of the veteran's 
knee disorders do not warrant more than a single, 10 percent 
rating under the schedular criteria.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for her knee disabilities, and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra- 
schedular consideration is not in order.  

Earlier Effective Date

Legal Criteria

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release from service if an application therefore is received 
within one year from such date of discharge or release.  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2007).  For claims to reopen previously disallowed 
final claims based on the submission of new and material 
evidence other than service department records, the effective 
date shall be date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.

The veteran's original claim for service connection for left 
knee disability was denied in a rating decision dated in 
September 2001.  She was notified of this decision and of her 
appellate rights at that time.  She submitted a notice of 
disagreement with this decision.  In August 2002, she was 
provided a statement of the case and informed of the 
requirement that she submit a timely substantive appeal to 
perfect her appeal.  She thereafter served on active duty 
from October 2002 until July 31, 2003.  Upon her return from 
active duty, the veteran sent a letter to the RO in August 
2003 stating she was appealing the denial of her claim for 
service connection for disability of the left knee.  This 
letter was received by VA more than one year after the 
veteran was notified of the September 2001 decision and more 
than 60 days after she was provided the statement of the 
case.  Therefore, it is not a timely substantive appeal, and 
the September 2001 denial is final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2007). The RO accepted the August 2003 letter as a 
claim to reopen the claim.  New and material evidence, other 
than service department records, was submitted and service 
connection for the left knee disability was granted in a July 
2005 rating decision.  See 38 C.F.R. § 3.156.  In a March 
2006 decision, the RO granted an effective date of July 31, 
2003, for this disability.  

There is nothing of record that can be construed as a claim 
to reopen prior to July 31, 2003.  The Board notes that the 
effective date of July 31, 2003, is the date following the 
veteran's separation from her most recent period of service.  
Therefore, that is the earliest possible effective date for 
the grant of service connection.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

TDIU

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to age or to 
any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  The central inquiry 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither 
nonservice-connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19 
(2005); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)

Analysis

The veteran filed her claim for a TDIU in June 2007.  

Service connection is currently in effect for depression and 
PTSD, rated at 70 percent, a left knee disability and a right 
knee disability, each rated at 10 percent.  The combined 
rating meets the percentage criteria for 4.16.  See 38 C.F.R. 
§ 4.25 (2007).  

As the veteran satisfies the percentage rating requirements 
of 38 C.F.R. § 4.16(a), the question that remains is whether 
her service-connected disabilities preclude her from engaging 
in substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).

In a December 2007 VA examination, the examiner specifically 
addressed the issue of employability.  The examiner observed 
that the veteran's severe anxiety and problems with working 
with men were related to PTSD due to the sexual assault in 
service.  It was also noted that she stopped working in 
December 2006 at her job as a deputy court clerk.  She 
reported she stopped because she was sick from all the 
anxiety she experienced.  It was noted that she was sleeping 
to excess, 10 to 12 hours per day, and also that her mind was 
preoccupied with thoughts of the rape she experienced in 
service.  The examiner observed that her current sleep 
disturbance, related to her PTSD, would make it difficult for 
her to work at the present time.  It was also noted that she 
was uncomfortable around men and that therapy to desensitize 
her to being around men could be helpful.  The examiner 
concluded that with therapy and counseling she "might" be 
able to get back to a place where she could tolerate a work 
environment if it were non-threatening.  Also, in a September 
2007 treatment note, the attending VA psychiatrist who has 
treated the veteran on multiple occasions observed that her 
GAF was 45 and that her depression was totally disabling for 
employment purposes, contrary to her recent denial for TDIU.  
It was noted at that time that the veteran was on 
medications, which were being adjusted to treat her "major 
depression, chronic course."  Records from the Social 
Security Administration show she was found disabled by that 
agency in January 2007 due to anxiety and mood disorders.  

In February 2007, the veteran's private treating 
psychiatrist, Randall J. Moskovitz, M.D., at Lakeside 
Behavioral Health, noted he had recently treated the veteran 
as an inpatient for major depression and PTSD and that she 
was not able to work due to her psychiatric symptoms.

Based primarily on the veteran's psychiatric impairment, the 
Board finds that the veteran meets the requirements for a 
TDIU.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore, 1 Vet. App. at 358 citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

Clearly, the veteran's health care providers are in agreement 
as to the serious nature of her PTSD and depression.  It 
appears that the veteran has become unable to effectively 
function in an environment with men due to the overwhelming 
preoccupation with the in-service rape.  She clearly 
struggled to work for years following the incident.  However, 
the current record, since the date of claim, is replete with 
reference to her inability to work due to manifestations of 
her service-connected psychiatric disorder.  

The Board finds that due to the veteran's limited 
occupational abilities in light of these manifestations of 
service-connected psychiatric disorder, she has little 
realistic possibility of maintaining employment, as both VA 
and private examiners suggested.  The Board concludes that 
the veteran's service-connected disabilities are sufficient 
to preclude the veteran from obtaining or maintaining any 
form of substantially gainful employment consistent with her 
education and employment background.  Accordingly, 
entitlement to a TDIU is in order.


ORDER

The Board having determined that the veteran's major 
depression and post-traumatic stress disorder warrant a 10 
percent disability rating from May 7, 2001, to October 3, 
2002, and a 70 percent disability rating from July 31, 2003, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria governing the award of monetary 
benefits.  

Entitlement to an increased initial disability rating for 
patellofemoral joint disease of the right knee  is denied.

Entitlement to an increased initial disability rating for 
patellofemoral joint disease of the left knee  is denied.

Entitlement to an effective date prior to July 31, 2003, for 
the award of service connection for patellofemoral joint 
disease of the left knee is denied.

Entitlement to a TDIU is granted, subject to the criteria 
governing the award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


